Title: To James Madison from Sylvanus Bourne, 25 July 1802 (Abstract)
From: Bourne, Sylvanus
To: Madison, James


25 July 1802, Amsterdam. “This will serve to inclose the two latest Leyden Gazettes & to confirm my decision of embarking in course of 10 days for the U States with Mrs B.… Craving the kind indulgence of Govt. for my absence I shall endeavour to make it as short as possible while in the interim I have made every proper arrangment for the affairs of the Consulate.”
 

   
   RC (DNA: RG 59, CD, Amsterdam, vol. 1). 1 p.



   
   A full transcription of this document has been added to the digital edition.

